Putnam, J. (dissenting):
By section 278 of the former Banking Law (Laws of 1882, chap. 409), relating to savings banks, in certain cases of misconduct or impairment of assets, the Attorney-General could institute judicial proceedings in which the court, having become regularly possessed of the cause, could look into and pass upon a measure scaling down depositors’ claims. (People v. Ulster County Savings Inst., 64 Hun, 434.) The court could then act judicially, and its orders were effective as against the depositors. But the present amended Banking Law (Consol. Laws, chap. 2; Laws of 1914, chap. 369) simply' provides (by § 404) for an order made ex parte on the directors’ petition, approved by the Superintendent of Banks, which on its face cuts down a deposit without a hearing, and thus affects rights which the court has no means adequately to look into. An order so made, which indorses and confirms the vote of the directors, can only be administrative, even if bearing the signature of a judge. Hence, I dissent on the ground that this amendment which calls for a court order but without court proceedings attempts to put on the court non-judicial functions, and is, therefore, unconstitutional.
Motion granted.